This cause having been submitted from the transcript of the record of the final decree herein and briefs and argument of counsel for the respective parties, and the record having been inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no reversible error in the said decree. It is, therefore, considered, ordered and adjudged by the Court that the judgment of the Circuit Court be and the same is hereby affirmed. See Wheeler v. Sullivan, 106 Fla. 109, 142 So. 2d 817; 6 C. J. 368-640.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.